On Application for Rehearing

PER CURIAM.
In their application for rehearing, the defendants-appellants suggest that our original majority opinion was in error in several factual aspects. We have reviewed the record and find that, in a minor particular or so, our effort to compress the factual discussion may have resulted in an inadvertently misleading inference. Nevertheless, these insignificant inadvertencies did not affect our conclusions of law.
Thus, for instance, the defendants complain of our statement that the two rebuttal witnesses testified that the defendant Watson and his brother had a “dumbchuck” on the day of the incident, whereas actually their testimony was that Watson’s brother had the dumbchuck at their home on the Friday preceding the incident.
However, this time differential does not alter our reasoning, for the rebuttal evidence was offered to contradict testimony first arising during the examination of the defense witnesses. This was to the effect that the defendants had never seen a dumb-chuck in their home (in which the Watson brother also lived with the defendants, they being his brother and stepfather). Whether the rebuttal witness had seen it on the day of the incident or a day or two earlier is, for appellate purposes, immaterial.
Application denied.